DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald Studebaker on 5/31/2022.

The claims have been amended as follows: 
1. A pressure-type flow rate control device comprising:
a restriction part;
a control valve provided upstream of the restriction part;
an upstream pressure sensor for detecting a pressure between the restriction part and the control valve; and
an arithmetic processing circuit connected to the control valve and the upstream pressure sensor, 
wherein the flow rate is controlled by controlling the control valve according to an output of the upstream pressure sensor, and
the arithmetic processing circuit performs an operation of closing the control valve to reduce a flow rate of a fluid flowing through the restriction part by feedback control in which an exponential function more gradual than a pressure drop characteristic data of a gas flowing out of the restriction part is set as a target value, thereby performing an operation of closing the control valve, where the pressure drop characteristic data is data indicating a maximum pressure reduction rate in the device .


5. A flow rate control method performed in a pressure-type flow rate control device including a restriction part; a control valve provided upstream of the restriction part; and an upstream pressure sensor for detecting a pressure between the restriction part and the control valve, 
the flow rate control method comprising the steps of:
obtaining a pressure drop characteristic data, where the pressure drop characteristic data is data indicating a maximum pressure reduction rate in the device;
setting a flow rate target value in accordance with an exponential function that is more gradual than the pressure drop characteristic data when gas flows out of the restriction part; and 
reducing the flow rate by feedback controlling the control valve in accordance with the set flow rate target value.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record discloses the entirety of “the arithmetic processing circuit performs an operation of closing the control valve to reduce a flow rate of a fluid flowing through the restriction part by feedback control in which an exponential function more gradual than a pressure drop characteristic data of a gas flowing out of the restriction part is set as a target value, thereby performing an operation of closing the control valve, where the pressure drop characteristic data is data indicating a maximum pressure reduction rate in the device” in the context of the claim.
Analogously in claim 5, none of the prior art of record discloses the entirety of “obtaining a pressure drop characteristic data, where the pressure drop characteristic data is data indicating a maximum pressure reduction rate in the device;
setting a flow rate target value in accordance with an exponential function that is more gradual than the pressure drop characteristic data when gas flows out of the restriction part; and 
reducing the flow rate by feedback controlling the control valve in accordance with the set flow rate target value” in the context of the claim.
	Shigeru (JP 0-241666, with translation provided by applicant)(FIG 4, paragraph 13) discloses the concept of a less steep flow rate drop curve relative to a predetermined default curve by modifying the structure/control system with a lag signal (paragraph 16). However, there is no mention of feedback controlling the valve based on an exponential function more gradual than the maximum pressure drop characteristic.
	Omi (JP 3546153, with translation provided by applicant) (FIG 5) discloses using actual vs theoretical pressure characteristic data to determine abnormalities. However, there is no mention of feedback controlling the valve based on an exponential function more gradual than the maximum pressure drop characteristic.
	No prior art alleviates the deficiencies of the closest prior art of record Shigeru or Omi, and therefore the claims are non-obvious. 
Claims 2-4 and 6-7 are also allowed by virtue of their dependency on claims 1 and 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices/methods similar to the application are disclosed by CKD Corp (JP 2000-122725, cited in search report provided by applicant; machine translation attached), Hitachi (JP 6-19557, cited in search report provided by applicant; machine translation attached), Ding et al (US 20170060143),and Kehoe et al (WO 2013134136).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753